Citation Nr: 0706623	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-09 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Entitlement to higher initial disability ratings for 
asthma, evaluated as 10 percent disabling for the period from 
January 1, 2004, through June 24, 2005; and evaluated as 
30 percent disabling from June 25, 2005.

2.  Entitlement to an initial disability rating in excess of 
20 percent for post-operative residuals of left L4-L5 
discectomy.

3.  Entitlement to an initial, compensable disability rating 
for pterygium of the right eye.

4.  Entitlement to an initial, compensable disability rating 
for pinguecula of the left eye. 

5.  Entitlement to an initial, compensable disability rating 
for residuals of right ankle fracture.

6.  Entitlement to higher initial disability ratings for 
radiculopathy of the left leg, evaluated as 0 percent 
(noncompensably) disabling for the period from January 1, 
2004, through February 2, 2004; and evaluated as 10 percent 
disabling from February 3, 2004.

7.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty for more than twenty years 
from February 1983 to August 2003.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 decision of the RO that, in 
part, granted service connection for asthma and for post-
operative residuals of left L4-L5 discectomy-each evaluated 
as 10 percent disabling effective January 2004; granted 
service connection for pterygium of the right eye, pinguecula 
of the left eye, residuals of right ankle fracture, and 
radiculopathy of the left leg-each evaluated as 0 percent 
(noncompensably) disabling effective January 2004; and denied 
service connection for bilateral hearing loss.  The veteran 
timely appealed.

In February 2005, the RO increased the disability evaluation 
to 20 percent for post-operative residuals of left L4-L5 
discectomy, effective January 2004.

In May 2005, the RO increased the disability evaluation to 10 
percent for radiculopathy of the left leg, effective 
February 2004.

In July 2005, the RO increased the disability evaluation to 
30 percent for asthma, effective June 2005.

Because higher evaluations are available for post-operative 
residuals of left L4-L5 discectomy, for radiculopathy of the 
left leg, and for asthma; and the veteran is presumed to seek 
the maximum available benefit for a disability, each of the 
claims remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).

In May 2005, the RO granted service connection for a right 
shoulder disability evaluated as 10 percent disabling, 
effective August 2004; and for allergic rhinitis evaluated as 
0 percent (noncompensably) disabling, effective January 2004.  
In July 2005, the RO granted service connection for 
varicocele evaluated as 0 percent (noncompensably) disabling, 
effective January 2004.  

As the record reflects no disagreement with either the 
initial ratings or the effective dates assigned, it appears 
that the RO's grants of service connection for a right 
shoulder disability, for allergic rhinitis, and for 
varicocele resolved those matters.

In November 2005, the veteran testified during a hearing 
before the undersigned at the RO.  During the hearing, the 
veteran submitted additional evidence to the Board, waiving 
initial RO consideration of the evidence.  The Board accepts 
that evidence for inclusion in the record.  See 38 C.F.R. 
§ 20.800 (2006).  Also, during the hearing the veteran 
effectively withdrew his appeal of the issues of a higher 
initial disability evaluation for a left wrist disability; 
and of service connection for vasectomy, and for a left knee 
and shin disability.  See 38 C.F.R. § 20.204(b) (2006).

In his November 2005 testimony, the veteran raised the issue 
of entitlement to service connection for a left knee 
disability.  As that issue has not been adjudicated, it is 
referred to the RO for appropriate action.  

The issues of higher disability ratings for asthma, for 
residuals of right ankle fracture, and for radiculopathy of 
the left leg are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since the effective date of service connection, the 
veteran's post-operative residuals of left L4-L5 discectomy 
have been manifested by moderate limitation of motion of the 
thoracolumbar spine with pain, muscle spasms, and additional 
functional loss due to pain; and without flare-ups, 
incapacitating episodes, limitation of forward flexion to 30 
degrees or less, or ankylosis.

2.  Since the effective date of service connection, the 
veteran's pterygium of the right eye has been manifested by 
teariness and blurriness, but without vision loss.

3.  Since the effective date of service connection, the 
veteran's pinguecula of the left eye has been manifested by 
teariness and blurriness, but without vision loss. 

4.  The competent evidence establishes that the veteran does 
not have bilateral hearing loss recognized as a disability 
for VA purposes.




CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 20 percent for the veteran's post-operative residuals of 
left L4-L5 discectomy have not been met at any time since the 
effective date of service connection.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237(2006).

2.  The criteria for an initial, compensable disability 
rating for pterygium of the right eye have not been met at 
any time since the effective date of service connection.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.84a, Diagnostic Code 6034 (2006).

3.  The criteria for an initial, compensable disability 
rating for pinguecula of the left eye have not been met at 
any time since the effective date of service connection.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.20, 4.84a, Diagnostic Code 6034 (2006).

4.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through a November 2002 letters and the February 2005 
statement of the case (SOC), the RO notified the veteran of 
elements of service connection, the evidence needed to 
establish each element, and evidence of increased disability.  
These documents served to provide notice of the information 
and evidence needed to substantiate the claims.

VA's letter notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
The letter asked him if he had any additional evidence to 
submit, and thereby put him on notice to submit information 
or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

Some of the documents meeting the VCAA's notice requirements 
were provided to the veteran after the rating action on 
appeal.  The timing deficiency was remedied by the fact that 
each of the veteran's claims was re-adjudicated by the agency 
of original jurisdiction after notice was provided.  Mayfield 
v. Nicholson, 444 F.3d 1328 (2006). 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The veteran was not provided with notice as to how VA assigns 
a disability rating and an effective date for any award of 
increased benefits on appeal for service-connected 
disabilities.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  The Board finds no prejudice to the veteran in 
proceeding with a denial of each of the claims, as concluded 
below, because any question as to the appropriate disability 
rating and effective date to be assigned is rendered moot.  
He had previously received all required notice regarding 
service connection, as well as the applicable rating criteria 
for higher disability ratings.  Each of the claims denied 
obviously does not entail the setting of a new disability 
rating or an effective date.  Accordingly, the veteran is not 
harmed by any defect with regard to these elements of the 
notice.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with the claims decided on appeal, reports of 
which are of record.  The veteran has not identified, and the 
record does not otherwise indicate, any existing pertinent 
evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).

II.  Higher Initial Disability Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where the question for 
consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2006), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

A.  Post-Operative Residuals of Left L4-L5 Discectomy

Service connection has been established for post-operative 
residuals of left L4-L5 discectomy, effective January 2004.

The veteran's disability has been rated as 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5237, 
pertaining to lumbosacral strain.

Spinal disabilities are primarily evaluated under a General 
Rating Formula.  A 20 percent evaluation is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is assigned for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  
Higher evaluations are assigned for ankylosis, and are not 
relevant to the veteran's current claim.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2006).  

Alternatively, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the basis of 
incapacitating episodes over the past 12 months, or under the 
General Rating Formula (which provides the criteria for 
rating orthopedic disability, and authorizes separate 
evaluations of its chronic orthopedic and neurologic 
manifestations), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.

A 20 percent rating is warranted for incapacitating episodes 
having a total duration of at least two weeks, but less than 
four weeks, during the past 12 months.  A 40 percent rating 
is warranted for incapacitating episodes having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12 months.  A maximum, 60 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2006).  

The notes following revised Diagnostic Code 5243 define an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

The notes following Diagnostic Code 5243 further provide 
that, when evaluating on the basis of chronic manifestations, 
VA should evaluate orthopedic disabilities using evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes; and evaluate neurologic disabilities separately 
using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.

Where intervertebral disc syndrome is present in more than 
one spinal segment, and provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurological 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.

These rating criteria are meant to take pain and other 
symptoms into account.  Therefore, an evaluation based on 
pain alone would not be appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the neurological sections of the rating schedule.  68 Fed. 
Reg. 51,455 (Aug. 22, 2002).

In this case, the Board finds that a disability rating in 
excess of 20 percent is not warranted at any time since the 
grant of service connection for post-operative residuals of 
left L4-L5 discectomy.

The report of a February 2003 VA examination shows that the 
range of motion of the veteran's lumbar spine was to 85 
degrees on flexion, to 20 degrees on extension, to 30 degrees 
on right lateral bending and 30 degrees on left lateral 
bending, and to 25 degrees on rotation to the right and to 30 
degrees on rotation to the left.  The examiner noted 
increased pain with activity and a decrease in range of 
motion.  No neurovascular deficits were found.

In August 2003, the veteran underwent the left L4-L5 
diskectomy procedure; no complications were noted.

An MRI scan of the lumbar spine in August 2004 revealed 
central and left paramedian disc protrusion at L5-S1 with 
disc material abutting, but not displacing, the left S1 nerve 
root.  There were also disc bulging and small posterior 
osteophytes at L3-L4 and L4-L5, without impingement.

In January 2005, the veteran reported that the surgical 
procedure had resolved his radicular pain symptoms, but that 
his back pain persisted.  He complained of a constant 
"gnawing" pain in the lumbar area.  Range of motion of the 
lumbar spine was limited to approximately 75 percent on 
flexion, extension, and lateral bending to the right, with 
complaints of pain and tightness in the lumbar area.  The 
veteran reported using a TENS unit for pain relief.

The report of a June 2005 VA examination reflects that the 
veteran's back was very stiff and limited his range of 
motion.  He had difficulty tying his shoes and performing 
daily activities.  The veteran reported no flare-ups and no 
systemic symptoms.  He did not use a walker or crutch, and 
denied trauma to the area.  Range of motion of the 
thoracolumbar spine was to 45 degrees on forward flexion, to 
15 degrees on extension, to 15 degrees on lateral flexion to 
the right and left, and to 15 degrees on rotation to the 
right and left.  The veteran's range of motion was limited 
due to pain.  Sensation and reflexes were intact in both 
upper and lower extremities.

In November 2005, the veteran testified that he continued to 
have muscle spasms and low back pain.

In this case, there is objective evidence of, at most, 
moderate limitation of motion of the lumbar spine with pain.  
The evidence does reflect daily lower back pain, and that the 
veteran experiences additional functional loss due to pain.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 
204-7.  In fact, the June 2005 VA examiner found it likely 
that the veteran's decreased range of motion limited his 
daily activities.

Notwithstanding the veteran's complaints of daily back pain 
and muscle spasms, the evidence shows that the veteran can 
flex his thoracolumbar spine well beyond 30 degrees.  He, 
therefore, does not meet the criteria for a higher rating 
under the General Rating Formula.  38 C.F.R. § 4.7, 4.21.

In addition, a disability rating in excess of 20 percent is 
not assignable on the basis of intervertebral disc disease.  
The veteran's symptoms have consisted of low back pain with 
tenderness, but without radiation into his lower extremities.  
No neurological findings, other than service-connected 
radiculopathy of the left leg which is separately evaluated, 
have been associated with the veteran's post-operative 
residuals of left L4-L5 discectomy.  The veteran has not had 
any periods of doctor prescribed bed rest.  The evidence, 
therefore, does not show incapacitating episodes.  

In essence, the veteran would not be entitled to additional 
ratings for neurologic impairment, and the criteria for 
evaluating the orthopedic disability, as discussed above, do 
not provide a basis for a higher evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243 (2006).  Given the 
lack of additional compensable neurological manifestations, 
the combined rating, in any event, would not exceed the 
currently assigned 20 percent disability rating.  See 
38 C.F.R. § 4.25.

The objective evidence supports no more than the currently 
assigned initial 20 percent disability rating for post-
operative residuals of left L4-L5 discectomy
under Diagnostic Code 5237.  Hence, there is no basis for a 
staged rating, pursuant to Fenderson.  38 C.F.R. §§ 4.7, 4.21 
(2006).

B.  Disabilities of Each Eye

Service connection has been established for pterygium of the 
right eye, and for pinguecula of the left eye, effective 
January 2004.

The RO assigned initial, noncompensable disability ratings 
for pterygium of the right eye and for pinguecula of the left 
eye under 38 C.F.R. § 4.84a, Diagnostic Code 6034.

Pursuant to Diagnostic Code 6034, pterygium is rated for loss 
of vision, if any.

In January 2003, an ophthalmologist found the veteran's 
pterygium of the right eye to be asymptomatic, and indicated 
that surgery should be considered if the pterygium became 
symptomatic, or if it grew to any great extent.

In June 2005, the veteran complained of blurriness.  The 
examiner noted the pterygium of the right eye and discussed 
excision if it caused visual disturbances or irritation.  

On VA examination in June 2005, the examiner found that the 
pterygium of the right eye may be giving the veteran some 
foreign body sensation, but did not appear to be encroaching 
upon the visual axis.  The examiner opined that the pterygium 
of the right eye was not visually significant.  The examiner 
also noted capped meibomian glands in both eyes that may be 
causing some of the veteran's symptoms, and recommended warm 
compresses and artificial tears.

In November 2005, the veteran testified that his eyes were 
red and teared often, causing blurriness.

In this case, the objective medical evidence does not 
associate any vision loss with either the pterygium of the 
right eye or the pinguecula of the left eye.

The only evidence of record which may be construed as 
slightly favorable to each of the veteran's claims is his 
November 2005 testimony that he experienced teariness and 
blurriness.  His testimony is competent evidence, via first-
hand knowledge, of teariness and blurriness, although not of 
vision loss associated with each service-connected eye 
disability.  See Bostain v. West, 11 Vet. App. 11 Vet. App. 
124, 127 (1998).  

Given the June 2005 examiner's opinion that the pterygium of 
the right eye was not visually significant, and the absence 
of evidence of vision loss of either eye, the Board finds 
that initial, compensable disability ratings for pterygium of 
the right eye and for pinguecula of the left eye are not 
warranted.  See Table V, 38 C.F.R. § 4.84a.  Hence, there is 
no basis for a staged rating, pursuant to Fenderson.  
38 C.F.R. §§ 4.7, 4.21 (2006).

  C.  Extraschedular Consideration and Conclusion

There is no showing that the veteran's service-connected 
disabilities have resulted in so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  

In this regard, the Board notes that the veteran's 
disabilities have not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
ratings), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  The veteran has not reported 
any lost time from work, or other economic impact from the 
disabilities. There is no evidence of recent 
hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Thus, the weight of the evidence is against granting higher 
initial disability evaluations for each of the veteran's 
claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 
(2006).

III.  Service Connection

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may be presumed, for certain chronic 
diseases, such as sensorineural hearing loss (as a disease of 
the central nervous system), which develop to a compensable 
degree within one year after discharge from service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. 3.307, 3.309 (2006).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  

Service medical records of the veteran's entry report no 
hearing defect, and the Board presumes the veteran to have 
been in sound condition at the time of entry.   Parker v. 
Derwinski, 1 Vet. App. 522 (1991).  

Records dated in November 2002 reflect that the veteran was 
routinely exposed to noise.  Audiometric testing at that time 
revealed pure tone thresholds, in decibels, for each ear were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
10
15
20
LEFT
25
15
15
20
20

More recent audiometric testing in February 2003 revealed 
pure tone thresholds, in decibels, for each ear were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
15
10
LEFT
20
10
0
20
15

Speech recognition scores were 100 percent for each ear.  The 
diagnosis was normal hearing.

Notwithstanding the veteran's testimony that he had 
significant noise exposure in service, there is no competent 
evidence that establishes that he has, or ever has had, 
bilateral hearing loss recognized as a disability for VA 
purposes. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

All of  the veteran's in-service or post-service audiological 
evaluations have consistently yielded results establishing 
that he does not have bilateral hearing loss to an extent 
recognized as a disability under the provisions of 38 C.F.R. 
§ 3.385.   

Where, as here, the claim turns on a medical matter, the 
veteran cannot establish entitlement to service connection on 
the basis of his assertions, alone.  As a layperson, without 
appropriate medical training and expertise, the veteran 
simply is not competent to offer a probative opinion on a 
medical matter, such as whether he actually suffers from 
hearing loss disability, as defined by 38 C.F.R. § 3.385.  
See Bostain, 11 Vet. App. at 127.
 
Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110.  Where the competent evidence establishes that the 
veteran does not have the disability for which service 
connection is sought, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).






ORDER

An initial disability evaluation in excess of 20 percent for 
post-operative residuals of left L4-L5 discectomy is denied.

An initial, compensable disability evaluation for pterygium 
of the right eye is denied.

An initial, compensable disability evaluation for pinguecula 
of the left eye is denied.

Service connection for bilateral hearing loss is denied.


REMAND

The veteran contends that his service-connected disabilities 
are more severe than currently rated, and warrant higher 
initial disability ratings.

Moreover, adjudication of each of the claims for a higher 
initial disability evaluation should include specific 
consideration of whether "staged ratings" (assignment of 
different ratings for distinct periods of time based on the 
facts found), pursuant to Fenderson, 12 Vet. App. at 126, are 
appropriate.

Asthma 

The evaluation of bronchial asthma is determined, at least 
partially, by the results of pulmonary function tests.  See 
38 C.F.R. § 4.97, Diagnostic Code 6602 (2006).  The veteran 
underwent VA medical examinations in February 2003 and in 
June 2005, but the June 2005 examiner did not include the 
numerical results of the pulmonary function testing.  In 
addition, the June 2005 examiner indicated that the claims 
file was not made available for review in conducting the 
examination.  The Board finds, therefore, that an additional 
examination is required.

Residuals of Right Ankle Fracture 

In June 2005, the veteran was afforded a VA examination to 
evaluate the severity of his residuals.  While the report of 
that examination describes the range of motion of the 
veteran's right ankle as good, no X-rays of the right ankle 
are included.  The examiner also indicated that the veteran 
did not get flare-ups or has had any dislocations, but that 
his ankle tended to give out on him when he tried something 
strenuous.  Since then, the veteran has described a greater 
level of disability.  He testified in November 2005 that he 
sprained his ankle at least every 60 days, had to ice it 
down, and wear a brace.  He also testified that he took anti-
inflammatory medications.

The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

Radiculopathy of the Left Leg 

The Board notes that the RO assigned the current 10 percent 
disability rating based on clinical notations of 
symptomatology of intermittent pain radiating to the 
veteran's left leg in February 2004.  The report of an MRI 
scan of the veteran's lumbar spine in September 2005 also 
reflects a history of low back pain radiating to the left 
leg.

While the veteran has recently been afforded a VA 
compensation examination for the purpose of evaluating his 
service-connected disabilities, the report of the June 2005 
examination neither includes any findings regarding the 
veteran's radiculopathy of the left leg, nor any information 
needed to evaluate the veteran's disability.

VA regulations provide that "if the [examination] report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2006); see 38 C.F.R. 
§ 19.9 (2006).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a 'thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should contact the 
veteran to obtain names and addresses of 
all medical care providers who treated 
the veteran for asthma, residuals of 
right ankle fracture, and for 
radiculopathy of the left leg since 
September 2005.  After securing the 
necessary release(s), the RO or AMC 
should obtain these records.

2.  The veteran should be afforded a VA 
pulmonary examination to determine the 
severity of his bronchial asthma.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the examiner designated to 
examine the veteran. 

Findings of pulmonary function testing 
that measure FEV-1, FVC, FEV-1/FVC, and 
DLCO (SB) are required.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602.  The 
examiner should report whether the 
veteran takes daily inhalational or oral 
bronchodilator therapy, or inhalational 
anti-inflammatory medication, or 
corticosteroids or immuno-suppressive 
medications.  The examiner should also 
report the number of times the veteran is 
seen on a monthly basis by his physician 
for exacerbation of his bronchial asthma.  

The examiner should provide a rationale 
for any opinions reached.  

These specific findings are needed to 
rate the veteran's disability in 
accordance with the rating schedule.  It 
is therefore important that the examiner 
furnish the requested information.

3.  The RO or AMC should schedule the 
veteran for a VA orthopedic examination, 
for evaluation of his service-connected 
residuals of right ankle fracture. The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the examiner designated to 
examine the veteran. 

All appropriate tests, including X-rays 
of the right ankle, should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner should identify all current 
residuals of the in-service ankle 
fracture.

The examiner should conduct range of 
motion studies of the right ankle, 
reported in degrees, with normal ranges 
provided for comparison purposes.  The 
examiner should also indicate whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the right 
ankle.  If pain on motion is indicated, 
the examiner should note at which point 
pain begins.  In addition, the examiner 
should indicate whether, and 
to what extent, the veteran experiences 
likely additional functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.

The examiner should also indicate whether 
the veteran experiences any ankylosis of 
the right ankle, and, if so, the extent 
of such 
ankylosis.  

These specific findings are needed to 
rate the veteran's disability in 
accordance with the rating schedule.  It 
is therefore important that the examiner 
furnish the requested information.

4.  The veteran should be afforded a VA 
neurological examination for evaluation 
of the service connected radiculopathy of 
the left leg. The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the examiner 
designated to examine the veteran. 

The examiner should identify all current 
neurological symptoms associated with the 
veteran's radiculopathy of the left leg.  
The examiner should specify the nerves 
involved, note whether there is 
associated atrophy, or weakness, and 
express an opinion as to the severity of 
the disability for each nerve involved.

These specific findings are needed to 
rate the veteran's disability in 
accordance with the rating schedule.  It 
is therefore important that the examiner 
furnish the requested information.

5.  If the veteran fails to report to any 
scheduled examination(s), the RO or AMC 
should obtain and associate with the 
record a copy of any notice to the 
veteran of the date and time of the 
examination sent to the veteran by the 
pertinent VA medical facility.  

6.  After completing the requested 
actions, the RO or AMC should 
readjudicate each of the claims on 
appeal.  Readjudication should include 
consideration of all applicable criteria 
for evaluating each of the veteran's 
service-connected disabilities, as well 
as whether "staged rating" pursuant to 
Fenderson is warranted.  If the benefits 
sought remain denied, the RO or AMC 
should furnish a supplemental statement 
of the case (SSOC), before returning the 
case to the Board, if otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


